Citation Nr: 0005763	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  95-02 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than April 30, 1986, 
for a grant of service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office.


FINDINGS OF FACT

1.  In March 1979, the veteran filed an original claim of 
entitlement to service connection for a seizure disorder.  In 
August 1979, the RO improperly considered this claim on a new 
and material basis, and declined to reopen it.  The veteran 
did not file a timely appeal.

2.  Adjudication of the veteran's claim on a de novo basis 
would not have materially altered the outcome of the August 
1979 decision.

3.  The veteran sought to reopen his claim for service 
connection for a seizure disorder in March 1981.  A June 1981 
rating decision denied the claim.  The veteran did not file a 
timely appeal.

4.  The veteran again sought to reopen his claim for service 
connection for a seizure disorder on April 30, 1986.  In May 
1986, the RO determined that new and material evidence had 
not been submitted to reopen the claim.  The veteran did not 
file a timely appeal.

5.  The rating decisions in August 1979, June 1981, and May 
1986 were consistent with the law and evidence then of 
record.

6.  In December 1986, the veteran's attorney submitted VA 
outpatient treatment records establishing that a chronic 
seizure disorder was diagnosed in December 1972.

7.  By rating action of July 1987, the RO granted entitlement 
to service connection for a seizure disorder, for which a 20 
percent evaluation was assigned effective from April 30, 
1986.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
prior to April 30, 1986 for the grant of service connection 
for epilepsy have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (1999).

2.  The rating decisions in August 1979, June 1981, and May 
1986 denying entitlement to service connection for epilepsy 
are final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.105(a), 20.302, 20.1103 (1999).

3.  The rating decisions in August 1979, June 1981, and May 
1986 did not contain clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show treatment for a nervous stomach 
and an inability to sleep in March 1971.  A record dated 
later that month notes that the veteran was "anxious" prior 
to service.  Anxiety with tension headaches was diagnosed.  
The veteran sought treatment for a "nervous stomach" in 
October 1971, and for tension headaches in March 1972.  The 
service medical records are negative for diagnosis or 
treatment of a seizure disorder, or epilepsy.  A psychiatric 
evaluation was normal on separation examination in March 
1972.

In April 1972, the veteran filed a claim of entitlement to 
service connection for several disabilities, including a 
"nervous condition."

VA outpatient records dated in May 1972 were associated with 
the veteran's claims folder in July 1972.  These records note 
that the veteran sought treatment for nightmares, tenseness 
and headaches.  During a nursing interview, the veteran 
reported experiencing a "nervous condition" in service, and 
indicated that he was going to file a claim for service 
connection for the disorder.  He complained of experiencing 
nightmares, and told the nurse that he becomes "stiff" when 
having these "attacks."  The diagnostic impression was 
anxiety reaction in a schizoid personality.  Medication was 
prescribed, and the veteran was scheduled for weekly 
psychotherapy.

An August 1972 VA psychiatric examination, performed in 
conjunction with the veteran's claim, was negative for 
findings of epilepsy.  The diagnostic impression was anxiety 
reaction, chronic, moderate, in a schizoid personality.

Based on this evidence, an October 1972 rating decision 
granted service connection for a nervous disorder.

In July 1973, the veteran submitted a Request for Disability 
Compensation for Insurance Purposes.  He filed an Application 
for National Service Life Insurance in October 1973, and 
reported that he was service-connected for a nervous disorder 
and epilepsy.  He related that he experienced a convulsion 
six months earlier, and was taking Dilantin and Phenobarbital 
daily.

A February 1974 memorandum rating for insurance purposes 
denied service connection for epilepsy.

On VA examination in August 1974, the veteran complained of a 
nervous condition, headaches and vomiting.  He reported that 
he was taking Dilantin and Valium to treat "seizures which 
he experience[d] at night."  It is indicated that the 
veteran's "seizures...could be nightmares."  The diagnostic 
assessment was chronic anxiety reaction in a schizoid 
personality.

VA outpatient treatment records from January 1975 to November 
1975 reflect that several medications were prescribed to 
control the veteran's seizures.  A September 1975 record 
notes a history of grand mal seizures, which were controlled 
with medication.  The reports indicate that the veteran was 
taking Phenobarbital, and experienced no seizures since 
October 1972.  The veteran's physicians discontinued the 
Phenobarbital after the veteran developed a rash in April 
1974.  Mebaral was prescribed.  An October 1975 record notes 
that a brain scan was negative, and an EEG was "technically 
unsatisfactory" due to eye movement.  A physical examination 
report dated later that month notes a possible nervous 
condition with seizures since 1972.  The record indicates 
that the veteran's seizures were controlled with Bilantin, 
and that his most recent seizure occurred in August 1974.  

A June 1976 Social Services report notes that within four 
months from his discharge from service, the veteran 
experienced "an episode in which he would become rigid and 
then shake."  The veteran received treatment at the VA 
outpatient clinic, and was "eventually diagnosed as an 
epileptic in 1972."

A May 1978 VA hospital report indicates that the veteran was 
admitted for special EEG monitoring.  A history of nocturnal 
spells since 1971, which would awaken the veteran from his 
sleep with visual hallucinations, macropsia, micropsia, 
nausea, fearful feelings, a floating sensation and abdominal 
discomfort, was reported.  The veteran reported that these 
episodes occurred "over the years," and were poorly 
controlled with Dilantin and Phenobarbital.  A physical 
examination was essentially normal.  Following four days of 
testing, the veteran was discharged.  The final assessment 
was seizure disorder.

Consequently, the veteran filed a claim of entitlement to 
service connection for a seizure disorder in March 1979.  He 
reported that the disorder was first diagnosed during VA 
outpatient treatment in 1972, and that he was hospitalized at 
a VA facility for treatment of the disorder in July 1978.

In August 1979 correspondence, apparently referring to the 
February 1974 memorandum rating for insurance purposes, the 
RO advised the veteran that service connection for a seizure 
disorder was previously denied.  The RO found that new and 
material evidence had not been submitted to reopen the claim, 
and suggested that the veteran submit medical evidence 
relating his current epilepsy to service.

The veteran sought to reopen his claim for service connection 
for epilepsy in March 1981, and indicated that he had been 
receiving VA outpatient treatment for the disorder.

The following month, VA outpatient records reflecting 
treatment for various disorders, including epilepsy, from 
April 1980 to March 1981 were associated with the veteran's 
claims folder.

A June 1981 rating decision denied the veteran's claim for 
service connection for epilepsy.  The RO noted that there was 
no evidence of epilepsy in service, and that the medical 
evidence of record failed to relate the veteran's current 
disorder to service.  

In August 1981 correspondence, the veteran informed that RO 
that he received VA outpatient treatment for seizures in 
1972, and continued to receive treatment for the disorder 
since that time.

The veteran filed a notice of disagreement (NOD) with the 
June 1981 rating decision in December 1981, but failed to 
perfect his appeal by submitting a substantive appeal (Form 
9).

VA outpatient treatment records from January 1984 to July 
1984 were subsequently associated with the veteran's claims 
folder.

In August 1984, the veteran reiterated that he received VA 
outpatient treatment for seizures in 1972.  He requested that 
the RO obtain these records, and reopen his claim for service 
connection for epilepsy.

VA outpatient treatment records from September 1983 to June 
1985 were obtained by the RO in June 1985.

In April 1986 correspondence, the veteran's attorney sought 
to reopen the claim for service connection for epilepsy.  In 
support of the claim, he attached a private medical report 
from Dr. M.  This report indicates that the physician 
performed a neurology consultation in February 1986 to 
evaluate the veteran for "possible epilepsy."  Following a 
review of various post-service treatment records, and a 
physical examination of the veteran, the physician noted "a 
history quite consistent with a partial complex seizure 
disorder which is commonly known as temporal lobe epilepsy."  
He explained, however, that it was hard to determine the 
cause of the veteran's epilepsy based on the limited medical 
records he reviewed.  He opined that the epilepsy was a 
static problem that, by history, had been present since 1971.

A May 1986 rating decision determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for epilepsy.

In correspondence dated later that month, the veteran sought 
to reopen his claim for service connection for epilepsy.

During a November 1986 personal hearing, the veteran 
testified that he experienced his first seizure in May 1972.  
Transcript (T.) at 3.  His brother reported that he and the 
veteran shared a bedroom, and that he realized the veteran 
was experiencing a seizure when he felt the bed shaking in 
May 1972.  T. at 3.  He called the paramedics, who treated 
the veteran at home, and advised his family to take him to a 
doctor as soon as possible.  T. at 4.  The following day, the 
veteran went to the VA outpatient clinic and reported 
experiencing a seizure the previous night.  T. at 2.  The 
veteran testified that he was given "a couple of 
medications," and was discharged the same day.  T. at 9.  He 
reported experiencing seizures approximately once every three 
months, and indicated that his driver's license was suspended 
in 1979 due to his seizure disorder.  T. at 4.

The veteran's sister testified that the veteran lived with 
her for approximately five years.  T. at 5.  While she did 
not witness his initial seizure in May 1972, she had observed 
approximately 100 subsequent episodes.  T. at 5-6.    

In December 1986, VA outpatient records reflecting treatment 
from April 1985 to November 1986 were associated with the 
veteran's claims folder.

Later that month, the veteran's attorney forwarded a copy of 
the May 1972 paramedic report, and copies of VA outpatient 
treatment records from August 1972 to June 1986.  The 
paramedic report indicates that the veteran received 
treatment for a "possible seizure."  VA outpatient records 
reveal that possible grand mal seizures were diagnosed in 
September 1972, and a seizure disorder of unknown etiology 
was diagnosed in December 1972.

On VA examination in February 1987, the veteran reported 
experiencing approximately one major motor spell per month, 
and one or two minor episodes per month.  He denied a family 
history of seizure disorders, tumors of the brain or spinal 
cord, or multiple sclerosis.  The final assessment was 
temporal lobe seizure disorder and grand mal seizure disorder 
by history, and anxiety disorder by history.

Consequently, a July 1987 rating decision granted service 
connection for a seizure disorder on a presumptive basis, and 
assigned a 20 percent evaluation effective from April 30, 
1986.

In March 1989, the veteran sought entitlement to an effective 
date earlier than April 30, 1986, for a grant of service 
connection for a seizure disorder.  A rating decision later 
that month denied the veteran's claim, indicating that he had 
not submitted evidence of seizures within the presumptive 
period prior to April 30, 1986.

In February 1993 correspondence, the veteran sought to reopen 
his claim of entitlement to an effective date earlier than 
April 30, 1986, for a grant of service connection for a 
seizure disorder.  In August 1994, the RO denied entitlement 
to an effective date prior to April 30, 1986.  The veteran 
filed a notice of disagreement with this decision in October 
1994, and submitted a substantive appeal in January 1995, 
perfecting his appeal.

During the June 1995 personal hearing, the veteran's 
representative maintained that an earlier effective date was 
warranted because the VA failed in its duty to assist the 
veteran in the development of his claim, and denied him due 
process.  T. at 1.  The veteran testified that he experienced 
his first seizure while at home in May 1972.  T. at 1.  
Paramedics reportedly treated him at his home, and advised 
his family to take him to a doctor the following day.  T. at 
2.  As directed, the veteran reported to the VA outpatient 
clinic the next day.  T. at 2.  The veteran maintained that 
he filed a claim of entitlement to service connection for a 
nervous disorder 10 days after his separation from service, 
and one day after he experienced his first seizure.  T. at 3.  
He explained that he could not differentiate between his 
service-connected nervous disorder and his seizure disorder, 
and thought the two were synonymous.  T. at 2.  

The veteran testified that in an August 1979 decision, the RO 
noted that his claim for service connection for epilepsy had 
been previously denied, and that he had not submitted new and 
material evidence to reopen the claim.  T. at 3.  However, he 
could not recall being notified of the denial of service 
connection for a seizure disorder prior to the August 1979 
decision.  T. at 3.  

The veteran reported that he first began taking Dilantin in 
1972, and discontinued this medication in 1994, pursuant to 
his doctor's orders.  T. at 4.  He had not experienced a 
seizure since undergoing seizure surgery in 1990, and was not 
taking any medication to control his seizures.  T. at 4-5.

The veteran's representative maintained that the RO's failure 
to assist the veteran in obtaining all outstanding VA 
outpatient treatment records constituted clear and 
unmistakable error (CUE).  T. at 6.  He noted that the 
February 1974 memorandum decision denied service connection 
for epilepsy for insurance purposes only, and contended that 
the RO improperly considered this a final decision when 
addressing the issue on a new and material basis in August 
1979.  T. at 6-7.  Therefore, he asserted that the veteran 
was denied due process.  T. at 7.

A July 1995 hearing officer's decision denied entitlement to 
an effective date prior to April 30, 1986.  Therein, the 
hearing officer noted that the veteran first filed a claim 
for service connection for a seizure disorder in February 
1979, and found that the RO improperly addressed the issue of 
a new and material basis.  He explained that because the 
veteran failed to perfect an appeal as to the June 1981 
rating decision, the decision became final.  Therefore, the 
July 1987 rating decision was correct in granting an 
effective date of April 30, 1986, the date the veteran sought 
to reopen the claim.

During the March 1997 travel Board hearing, the 
representative noted that the veteran indicated that he was 
service-connected for a seizure disorder in the July 1973 
Request for Disability Compensation for Insurance Purposes.  
T. at 3-4.  He maintained that this constituted an inferred 
claim under 38 C.F.R. § 3.155, and that the RO failed to 
develop this claim, or provide the veteran with a formal 
application.  T. at 4.  He further alleged that a May 1972 VA 
treatment record indicates that a nurse witnessed that the 
veteran experiencing a seizure attack.  T. at 4.  The 
representative related that the RO failed to assist the 
veteran in the development of his claim for service 
connection for a seizure disorder, and was in constructive 
possession of the veteran's 1972 VA outpatient treatment 
records.  T. at 16.  Therefore, he maintained that rating 
decisions in August 1979, June 1981, and May 1986 contained 
clear and unmistakable error (CUE).  T. at 14.  He concluded 
that the appropriate effective date for a grant of service 
connection for a seizure disorder is the day after the 
veteran's discharge from service.  T. at 4.

The veteran testified that he sought treatment for his 
nervous disorder at the VA outpatient clinic 10 days after 
his separation from service.  T. at 5.  He was reportedly 
told that "everything will be fine," and was sent home.  T. 
at 6.  He reiterated that he experienced his first seizure 
while at home in May 1972, and his family called the 
paramedics.  T. at 6.  The paramedics suspected a possible 
seizure, and directed the veteran to obtain further medical 
treatment.  T. at 6.  The veteran reported that he brought a 
copy of the paramedics' report to the VA outpatient clinic 
the following day.  T. at 6.  The VA physician reportedly 
ordered an EEG, and prescribed Dilantin and Phenobarbital.  
T. at 6.  The veteran testified that while he initially 
believed his symptoms were secondary to his service-connected 
nervous disorder, he subsequently learned that they resulted 
from his nocturnal seizures.  T. at 7-8. 

The RO continued the denial of an effective date prior to 
April 30, 1986, in October 1997.

Analysis

A review of the record demonstrates that the veteran has 
submitted a well-grounded claim with respect to an effective 
date earlier than April 30, 1986, for the grant of service 
connection for a seizure disorder, that is, the veteran has 
presented a claim which is plausible.  38 U.S.C.A. § 5107(a).  
VA therefore has a duty to assist the veteran in the 
development of facts pertinent to his claim. 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81-2 (1990).  
Upon review of the entire record, the Board concludes that 
the evidence currently of record provides a sufficient basis 
upon which to address the merits of the veteran's claim, and 
that he has been adequately assisted in the development of 
his case.

An award of service connection shall be assigned the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from active duty, otherwise, the date of 
receipt of the claim or date entitlement arise, whichever is 
later.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).

Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Such informal claims must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.157, an informal claim may consist of a 
report of examination or hospitalization.  The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  Moreover, 38 C.F.R. § 3.157(b) provides that the 
date of an outpatient or hospital examination or admission to 
a VA or uniformed service hospital will be accepted as the 
date of receipt of an informal claim for increased benefits, 
or an informal claim to reopen, with respect to disabilities 
for which service connection has been granted.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a report of examination or hospitalization may be 
accepted as an informal claim for benefits, but only after 
there has been a prior allowance or disallowance of a formal 
claim for compensation.  Crawford v. Brown, 5 Vet. App. 33, 
35-6 (1993); 38 C.F.R. § 3.157 (1999).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(r) (1999).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.1(r), 3.151, 3.400(q)(1)(ii) (1999).

The veteran is disputing the April 30, 1986 effective date 
assigned for service connection for a seizure disorder.  The 
Board has carefully examined the record in order to determine 
whether a claim of CUE has been raised.  See 38 C.F.R. 
§ 3.105(a); Douglas v. Derwinski, 2 Vet. App. 103, 109 
(1992).  In this regard, the veteran's representative has 
argued that the RO's failure to assist the veteran in 
developing his claim from 1973 to 1986 constitutes CUE, and 
that rating decisions in August 1979, June 1981, and May 1986 
were in error.  In the alternative, he contends that the RO 
had constructive possession of the veteran's VA outpatient 
treatment records establishing a chronic seizure disorder in 
1972.  Accordingly, the Board will address the effective date 
issue as including the CUE claim.

The veteran maintains that the July 1973 Request for 
Disability Compensation for Insurance Purposes constitutes an 
informal claim under 38 C.F.R. § 3.155.  Because this claim 
was received within one year after his separation from 
service, he contends that the proper effective date for 
service connection for a seizure disorder is the day 
following his discharge from service.  As noted above, 38 
C.F.R. § 3.155 provides that an informal claim must identify 
the benefit sought.  The July 1973 claim specifies that the 
veteran was seeking insurance benefits.  The fact that he 
incorrectly indicated that he was service-connected for a 
seizure disorder does not transform this insurance claim into 
a claim for service connection.  As the Request for 
Disability Compensation for Insurance Purposes does not 
constitute a claim for service connection for a seizure 
disorder, the RO was not required to forward an application 
form to the veteran.  Id.  

The evidence of record fails to reveal a claim, even an 
informal one, for service connection for a seizure disorder 
prior to March 1979.  In August 1979, the RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim.  As the veteran failed to file a timely 
appeal, this decision became final.  38 U.S.C.A. § 4005(c) 
(West 1976); 38 C.F.R. § 19.153 (1979).  The Board notes that 
while the veteran's claim should have been adjudicated on a 
de novo basis, this would not have materially altered the 
outcome of this matter.  In the subsequent June 1981 rating 
decision, the claim for service connection for a seizure 
disorder was denied based upon a de novo review of the 
record.  While the veteran filed a timely notice of 
disagreement with this decision in December 1981, he failed 
to perfect his appeal by filing a substantive appeal.  
Consequently, the June 1981 rating decision became final.  
38 U.S.C.A. § 4005(c) (West 1981); 38 C.F.R. § 19.153 (1980).  
Final decisions may, however, be reversed or amended where 
evidence establishes that clear and unmistakable error 
existed.  38 C.F.R. § 3.105(a) (1999).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts:  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

As noted above, the veteran's representative has contended 
that the VA's breach of a duty to assist the veteran in 
developing his claim for service connection from 1973 to 1986 
constitutes CUE.  In the alternative, he asserts that the VA 
was in constructive possession of the veteran's VA outpatient 
treatment records establishing a chronic seizure disorder in 
1972.  

The Court has specifically found that a breach of the duty to 
assist can not form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  In 
other words, a failure of the VA to obtain medical evidence, 
such as the veteran's 1972 VA outpatient treatment records in 
this case, can not constitute CUE.

While May 1972 VA outpatient records were associated with the 
veteran's claims folder in July 1972, these records are 
negative for a seizure disorder.  The Board notes that the 
veteran's representative has contended that a VA nurse 
observed the veteran become stiff while experiencing an 
"attack" in May 1972.  However, the record clearly 
indicates that this was a history reported by the veteran to 
the nurse.  

At the time of the August 1979, June 1981, and May 1986 
rating decisions, the medical evidence of record showed 
treatment for a seizure disorder.  However, the record was 
devoid of competent medical evidence establishing that a 
seizure disorder was diagnosed within one year of the 
veteran's separation from service, or relating the disorder 
to his period of active duty.  Indeed, there was competent 
medical evidence of record at the time of all of these 
ratings disputing the existence of a current disability due 
to seizures.  The August 1972 VA examination failed to 
diagnosis a seizure disorder.  The August 1974 VA examination 
report contained the veteran's history of seizures.  The 
physician, however, questioned whether the reported symptoms, 
which only occurred at night, were, in fact, seizures.  The 
physician then entered a diagnosis of chronic anxiety 
reaction in a schizoid personality.  He did not diagnosis a 
seizure disorder.  October 1975 records show a brain scan was 
negative and an EEG was "technically unsatisfactory" due to 
eye movement.  In other words, there was competent medical 
evidence of record at the time of these rating determinations 
for and against the claim on the fundamental question of 
whether a seizure disability actually existed.  Thus, the 
dispute with these determinations amounts to no more than a 
challenge to how the evidence was weighed and evaluated and 
this can not constitute CUE.

The Board notes that the subsequent adjudications of the 
facts of the case in June 1981 would also render moot the 
question of whether the July 1973 Request for Disability 
Compensation for Insurance Purposes constituted a claim, 
formal or informal, for service connection for a seizure 
disorder.  Even assuming the July 1973 document constituted a 
claim, that claim was adjudicated in June 1981.  The concept 
of CUE requires that the error must lead to a changed 
outcome.  Therefore, even if it had been error for the RO not 
to deem the July 1973 document as a claim, that pending claim 
was adjudicated in June 1981, and that adjudication did not 
contain CUE.

In December 1986, the veteran's attorney submitted a copy of 
the May 1972 paramedic report, and VA outpatient treatment 
records from August 1972 to June 1986.  The VA outpatient 
treatment records reveal that possible grand mal seizures 
were diagnosed in September 1972, and a seizure disorder of 
unknown etiology was diagnosed in December 1972.  
Consequently, a July 1987 rating decision granted service 
connection for a seizure disorder, and assigned a 20 percent 
evaluation effective from April 30, 1986.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and Board even where they were 
not actually before the adjudicating body.  However, in 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994), the Court held 
that the Bell constructive notice doctrine could not be 
applied retroactively to VA adjudications occurring before 
Bell was decided.  In Lynch v. Gober, 11 Vet. App. 22, 26-29 
(1997), the Court reiterated and followed its holding in 
Damrel.  Since the rating decisions in question were rendered 
in prior to 1992, Bell does not operate to make the 
unobtained 1972 documents constructively part of the record.  
Id. 

After having carefully reviewed the evidence in this case, 
including the procedural history, the Board has concluded 
that the RO assigned the earliest effective date possible, 
the date of a formal claim to reopen, April 30, 1986.  The 
Board finds no basis under the applicable regulations upon 
which to predicate a grant of the benefit sought on appeal 
regarding an earlier effective date for service connection 
for a seizure disorder.  38 C.F.R. § 3.400(q)(1)(ii), (r).  
Accordingly, an effective date prior to April 30, 1986, for 
the grant of entitlement to service connection for a seizure 
disorder is denied.  The Board finds no obvious or 
nondebatable mistake in the August 1979, June 1981, and May 
1986 adjudications which, if righted, would have changed 
"undebatably" the outcome of the decisions.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  See also Fugo, 6 Vet. App. 
at 43-44 (1993).  Consequently, there is no basis for a 
finding of CUE in these rating decision.


ORDER

An effective date prior to April 30, 1986 for the grant of 
service connection for a seizure disorder is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

